DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of a species encompassed by claims 1-19, 21, 30-32, and 34-39 in the reply filed on 12/16/2020 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 2, 4, 9-10, 12,and 35-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Regarding claim 9, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim 4 recites the limitation "the micro-fabricated body". There is insufficient antecedent basis for this limitation in the claim.

Claim 12 recites the limitation "the micro-fabricated body". There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1-5, 7-10, 13, and 34-39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gerstenblith et al. (US 2012/0083767).

Regarding claim 1 Gerstenblith et al. discloses a macrodevice comprising a body having at least one or multiple compartments, wherein the one or multiple compartments comprise:
one or more side walls, (See Gerstenblith Abstract and Fig. 4 wherein there is a macrodevice having a body with a compartment and one or more sidewalls.)
a top portion comprising a porous membrane attached to an edge of the one or more side
walls, (See Gerstenblith Fig. 4 wherein there is a porous membrane attached to an edge of the one or more walls.)
a bottom portion, and(See Gerstenblith Fig. 4 wherein the device comprises a bottom portion)
wherein outlines of the top and bottom portions are the same or different; and wherein the body has a largest dimension between 10 µm and 50 mm, inclusive. (See Gerstenblith Fig. 4 wherein the outlines of the top and bottom portions are the same and the largest dimension is 500 µm, i.e. between 10 µm and 50 mm)

Regarding claim 2 Gerstenblith et al. discloses all the claim limitations as set forth above as well as the device wherein the one or multiple compartments comprise one or more cells, preferably cells that produce a therapeutically effective substance. ( See Gerstenblith [0014] wherein cells producing therapeutically effective substances are found in the compartment .)

Regarding claim 3 Gerstenblith et al. discloses all the claim limitations as set forth above as well as the device the multiple compartments are arranged in a one-dimensional, two-dimensional array, or three-dimensional array. ( See Gerstenblith and rejection of claim 1 above wherein the option of one compartment is utilized in the rejection and thus alternative wherein multiple compartments are provided need not be found.)

Regarding claim 4 Gerstenblith et al. discloses all the claim limitations as set forth above as well as the device one or more layers of a biocompatible component partially or completely coating a surface of the micro-fabricated body.  ( See Gerstenblith [0019] wherein biocompatible coating layer is applied to at least a partial surface of the body).

Regarding claim 5 Gerstenblith et al. discloses all the claim limitations as set forth above as well as the device the one or more layers of the biocompatible component are covalently and/or non-covalently bound to a surface of the macrodevice. ( See Gerstenblith [0019] wherein biocompatible coating layer is applied to at least a partial surface of the body and is bound thereto either covalently or non-covalently as such represents all possible forms a coating may be applied to the device).

Regarding claim 7 Gerstenblith et al. discloses all the claim limitations as set forth above as well as the device wherein the porous membrane has a pore size that allows diffusion of therapeutic agents, diagnostic agents, prophylactic agents, nutrients, oxygen, or combinations thereof, but inhibits host immune cells from entering the compartments.  . ( See Gerstenblith [0017] wherein the pore size allows diffusion of nutrients but impermeable to cells, i.e. it inhibits immune cells from entering.)

Regarding claim 8 Gerstenblith et al. discloses all the claim limitations as set forth above as well as the device having an overall length, X, an overall width, Y, and an overall height, Z, wherein each X, Y, and Z is independently an integer between 10 µm and 50 mm, inclusive, with the proviso that X and Y are selected such that X is always greater than Y. ( See Gerstenblith Fig. 4 wherein the device has a length x of 500 µm a width Y of 150 µm, and a height Z of 150 µm.



Regarding claim 10 Gerstenblith et al. discloses all the claim limitations as set forth above as well as the device further comprising integrated fluidic channels to access the compartments enclosing the cells. (See Gerstenblith [0015] and Fig. 4 wherein the pores are integrated fluidic channels that allow access to compartments enclosing the cells.)

Regarding claim 13 Gerstenblith et al. discloses all the claim limitations as set forth above as well as the device wherein the macrodevice has an oblong shape. (See Gerstenblith Fig. 4 wherein the device has an oblong shape.)

Regarding claim 35 Gerstenblith et al. discloses all the claim limitations as set forth above as well as the device wherein the cells are selected from the group consisting of genetically engineered cells, stem cells, stem cell-derived cells, and pancreatic islets cells. .( See Gerstenblith [0014] wherein the cells are stem cells)

Regarding claim 36 Gerstenblith et al. discloses all the claim limitations as set forth above as well as the device wherein the therapeutically effective substance comprises a protein.( See Gerstenblith [0014] wherein the substance comprises a protein.)



	Regarding claim 38 Gerstenblith discloses all the claim limitaitons as set forth above as well as the device wherin the porous membrane is attached to the body and it is noted that the recitation of a method of making saidattachment, the examiner notes that the determination of patentability is determined by the recited structure of the apparatus and not by a method of making said structure.  A claim containing a recitation with respect to the manner in which a claimed apparatus is made does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.

Regarding claim 39 Gerstenblith et al. discloses all the claim limitations as set forth above as well as the device wherein the body is formed by microfabrication.( See Gerstenblith [0029] wherein the body is formed by microfabrication.)
	Regarding the recitation of a method of making said device, the examiner notes that the determination of patentability is determined by the recited structure of the apparatus and not by a method of making said structure.  A claim containing a recitation with respect to the manner in which a claimed apparatus is made does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerstenblith et al. (US 2012/0083767) as applied to claims above.

Regarding claim 11 Gerstenblith et al. discloses all the claim limitations as set forth above as well as the device wherein the porous membrane comprises pores having a pore size between 0.1 µm and 3.0 µm, inclusive. ( See Gerstenblith [0030] wherein pores have diameters of 0.1 µm and 15 µm)
It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.

Regarding claim 14 Gerstenblith et al. discloses all the claim limitations as set forth above as well as the device wherein the macrodevice has rounded comers.
It is noted that such a modification would have required a mere change in shape of the device which would have been obvious to one of ordinary skill in the art at the time of invention because The change in configuration of shape of a device is obvious absent persuasive evidence that the particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerstenblith et al. (US 2012/0083767) as applied to claims above, and further in view of Hu et al. (US 5,605,835).

Regarding claim 12 Gerstenblith et al. discloses all the claim limitations as set forth above as well as the device wherein the porous membrane comprises various materials. (See Gerstenblith [0014]) but does not specifically disclose the membrane formed from a material selected from the group consisting of polydimethoxysiloxane, medical grade silicone, polycarbonate, and polyurethane.

Hu et al. discloses a bioreactor wherein a cell contacting porous membrane is formed from various materials which allow the transfer of nutrients and waste while containing cells wherein the membrane is formed from materials including polysulfone and polycarbonate. (See Hu Abstract and Col. 11 Lines 40-66).

Since the prior art of (secondary reference) recognizes the equivalency of polysulfone and  polycarbonate in the field of bioreactor membrane materials, it would have been obvious to one of ordinary skill in the art at the time of the invention to replace the polysulfone of Gerstenblith with the .

Claims 6,15-19,21,30-32, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerstenblith et al. (US 2012/0083767) as applied to claims above, and further in view of Lin et al.  (“Photoreactive Polymers Bearing a Zwitterionic Phosphorylcholine Group for Surface Modification of Biomaterials”, Applied Materials & Interfaces, 2015.)

Regarding claims 6, 15-19, 21, 30-32, and 34 Gerstenblith discloses all the claim limitations as set forth above as well as the device wherein coatings are applied to the device and that these coatings are well known to be adjusted according to those known in the art but does not provide specifics thereof.

Lin et al.  discloses a polymer for coating biomedical devices in order to reduce unwanted protein and cell adhesion wherein the polymer comprises:


    PNG
    media_image1.png
    182
    55
    media_image1.png
    Greyscale

(See Lin et al. Abstract and Fig. 1)





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M HURST whose telephone number is (571)270-7065.  The examiner can normally be reached on M-F 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.